Citation Nr: 0700352	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  98-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a disability manifested 
by dizziness, claimed as Meniere's disease, to include 
bilateral hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, and from May 1972 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 1998, the veteran and his wife testified at an 
RO hearing.  In December 2000, the veteran and his wife 
testified before the undersigned Veterans Law Judge sitting 
at the RO in Seattle.  The hearing transcripts are associated 
with the claims folder and have been reviewed.

In August 2003, the Board remanded the case for further 
development.

In November 2005, the Board, in pertinent part, reopened the 
veteran's service connection claim for Meniere's disease, to 
include hearing loss and tinnitus, and remanded such issue 
for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran currently has Meniere's disease.  

2.  Medical evidence fails to show that the veteran has 
bilateral hearing loss and tinnitus. 

3.  Medical evidence relates the veteran's recurring episodes 
of dizziness (vertigo) to his period of military service.


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

4.  Vertigo was incurred during service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2004, October 2004, and March 
2006 letters.  Collectively, these letters informed the 
veteran to send any pertinent evidence in his possession to 
VA, informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, records from the VA Medical Center in Puget Sound 
HCS/American Lake, as well as private medical evidence from 
Sammamish Consulting & Counseling Services.  

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a June 2006 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).




Legal Criteria

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, service medical records, VA medical evidence, 
and private medical evidence.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).


Analysis

The veteran currently contends that he is entitled to service 
connection for a disability manifested by dizziness.  He 
indicates that he has Meniere's disease, to include hearing 
loss and tinnitus, and relates these disabilities to his 
period of military service.  

During service, in June 1984, the veteran had complaints of 
intermittent dizziness; he was prescribed medication which 
caused additional dizziness, confusion, and slurred speech.  
The examiner determined that the veteran had a reaction to 
the prescribed medication.  The examiner also diagnosed the 
veteran with serous otitis media.  At his retirement 
examination in May 1991, the veteran reported a history of 
airsickness, but denied a history of dizzy spells, fainting 
spells, ear trouble, and hearing loss.  Similarly, none of 
these conditions were found on examination.  

On review, the Board notes that the medical evidence of 
record fails to show that the veteran currently has hearing 
loss or tinnitus.  Significantly, audiometric testing 
conducted in March 2006 demonstrated normal, bilateral 
hearing acuity.  The March 2006 VA examiner reviewed the 
veteran's claims folder and observed that the veteran's in-
service audiometric results in 1985, 1988, and 1991 also 
showed normal hearing acuity, bilaterally.  The examiner 
noted no significant change in the veteran's audiometric 
results since service.  With regard to the veteran's claim 
that he currently has tinnitus, the Board notes that he did 
not complain of tinnitus symptoms or describe symptoms of 
tinnitus during his most recent VA examination in March 2006.  
Absent evidence of a current diagnosis of hearing loss or 
tinnitus, the veteran's service connection claims for such 
disabilities must be denied.
The Board also finds that the preponderance of the evidence 
is against a finding that the veteran currently has Meniere's 
disease.  The Board acknowledges September 1997 VA treatment 
record which shows that a diagnosis of Meniere's disease was 
"most probable."  On the other hand, the March 2006 VA 
examiner essentially concluded that the veteran does not 
currently have Meniere's disease.

The Board is inclined to give greater weight to the March 
2006 VA opinion, as opposed to the opinion proffered by the 
1997 VA clinician.  The March 2006 VA opinion is highly 
probative because the examiner had an opportunity to 
thoroughly review the veteran's claims folder and conduct a 
contemporaneous examination of the veteran.  There is no 
indication that the 1997 VA clinician reviewed the veteran's 
claims folder, therefore his/her opinion is less-informed.  
Further, the 1997 VA clinician did not provide supporting 
rationale for the proffered opinion.  However, the March 2006 
VA examiner cited to particular evidence in the claims folder 
and provided supporting rationale.  In this regard, the March 
2006 VA examiner pointed to two reports, which she felt were 
inconsistent with Meniere's disease or chronic labyrinthitis.  
The first was an April 1997 "Ear, Nose, and Throat" (ENT) 
examination report which indicated that the site of the 
lesion was more likely central and cerebellar, rather than 
peripheral.  The second report was an April 2006 clinical 
note that reflected that the veteran's dizziness became 
"minimal" after reducing his PTSD medications.  In addition 
to citing to particular medical evidence, the examiner, upon 
review of the claims folder, noted that the veteran's 
audiological tests conducted during service and post-service 
fail to show either a fluctuating or stable, low-frequency 
sensorineural hearing loss, which the examiner explained is 
typical of auditory damage due to Meniere's disease.  
Accordingly, based on the above-discussion, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran has Meniere's disease.  Without probative 
evidence showing that the veteran currently has Meniere's 
disease, the veteran's service connection claim for such 
disability must be denied.  

Although the veteran believes that he has Meniere's disease, 
bilateral hearing loss, and tinnitus which are related to his 
period of active service, his opinions as to medical matters 
are without probative value because he, as a layperson, is 
not competent to establish a medical diagnosis or draw 
medical conclusions; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

While the medical evidence fails to show that the veteran 
currently has Meniere's disease or any other chronic ear 
disease/balance disorder, it is clear that the veteran 
suffers from dizziness or chronic vertigo.  According to a 
February 2004 private health assessment, it was noted that 
"the etiology of the veteran's vertigo was complex in 
nature, partly due to right peripheral vestibulopathy and 
migraines, complicated by ongoing narcotic pain 
medications."  More recently, however, in June 2006, the VA 
examiner who conducted the March 206 audiological examination 
concluded that the veteran's post-service, recurring episodes 
of dizziness are at least as likely as not related to his 
military service.  Thus, resolving any doubt in the veteran's 
favor, the Board finds that service connection for vertigo is 
warranted.  


ORDER

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vertigo is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


